Robinson, Ch. J.
(dissenting). This is a second proceeding to override and annul an order made by the Governor removing Wehe from the office of Workmen’s Compensation Commissioner. The first proceeding was a mandamus to compel the Compensation Bureau to pay Wehe a salary for one month after his removal from office. In that case the court stated fully the charges of malfeasance in office made against Wehe and held that such charges were sufficient and constituted good cause for removal. 46 N. D. 147, 180 N. W. 49. This court held on demurrer that the answer and return stated facts sufficient to justify the removal — and that is virtually a decision of this case, because the facts and the records are identical. The first case presents the same identical facts which appear by the Governor’s return made pursuant to a writ of certiorari. On April 23, 1920, the complaint or accusing notice was duly served on Wehe and he was cited to appear before the Governor on April 23, 1920, and to show cause why he should not be removed from office. On April 23d Wehe and his attorney appeared before the Governor at his office in the capitol and rather contemptuously denied the right of the Governor to remove him. He objected that the charges were not sufficiently specific; that he should be confronted with the witnesses against him, and at the *328same time he refused to be sworn at the request or demand of the Governor.
By the Governor, Wehe was appointed commissioner of the Workmen’s Compensation Bureau under a statute requiring him to give all his time to the duties of the bureau. Laws 1919, chap. 263. The work of the bureau was sufficient to demand all the time and thought of the commissioner and also the supervision of the Governor. The accidental insurance thus far collected is $950,000; losses paid, $69,000; expense of administration, $49,000.
The first charge against Wehe is that he did not devote all his time to the duties of his office, that he carried on a private law practice, using for that purpose the help and the stationery of his bureau. The charge was sufficiently specific. The Governor kneAV it to be true; Wehe knew it to be true, and this court knoAvs that it is true, because, in several cases, Wehe appeared as an attorney before this court and filed lengthy briefs and made lengthy arguments. Wehe v. Wehe, 44 N. D. 280, 175 N. W. 366; Streeter v. Archer, 46 N. D. 251, 176 N. W. 826; State ex rel. Amerland v. Hagen, 44 N. D. 306, 175 N. W. 372 (Comp. Act); State ex rel. McDonald v. Hanley, 43 N. D. 388, 175 N. W. 569; State ex rel. Stearns v. Olson, 43 N. D. 619, 175 N. W. 714. The Governor had several affidavits which he did not care to exhibit to Wehe. One is Exhibit P. It shows that while acting as a commissioner in 1919, W. H. Turner employed Wehe to collect $137; that while Wehe collected and paid the costs of the suit he collected not a penny for Turner, and charged him $50 and rendered a bill for the same on the stationery of the bureau. When Wehe appeared before the Governor with his counsel he either knew or surmised that the Goa^ernor had numerous affidavits to sustain the charges made against him. He knew that he could not hope for a decision in his favor. Hence, he did in effect set the Governor at defiance, denying his jurisdiction, denying the sufficiency of the charges against him, claiming a right to inspect affidavits not put in evidence, and claiming a right to a trial according to court practice. He refused to submit to any trial, unless first shown the affidaAdts made against him. He took the position of dictating to the Governor the terms and conditions on which he would submit to a trial. The Governor demanded that he be SAvorn as a Avitness to answer questions concerning the charges, and he absolutely re*329fused to be sworn. His position was not that of an innocent and honest person appearing before the Governor who had appointed him to office. It was that of a person making a grandstand play to attract notice in the newspapers.
Of course, even under the strict rules of court procedure, the Governor had a right to demand that Wehe be sworn and that he submit to an examination concerning the charges against him. If Wehe had been sued and denied the charges against him, in strict legal procedure he might have been called as a witness to testify concerning such charges, and of course he might be confronted with his letters on the stationery of the bureau, charging Turner $50 for sendees. Under the facts, if the judges feel bound to reverse and annul the order of the executive, it should be done with express and profound regret, for in this court there is always cause for regret when a mere technicality prevails over right and justice.
To hold void the order of removal is to seriously impede and cripple the executive power of the Governor, to invite litigation on every order or removal, and to permit Wehe to sue the state and to recover a salary for a year or more when another person has done the work and received the compensation. Then there is sure to be another proceeding by the Governor and possibly another refusal to testify, another order of removal and another appeal to this court. And there is no limit to the extent and the cost of the litigation.
Another matter for consideration is this: The writ of certiorari does not issue as a matter of right. The writ is discretionary. It will not issue to lay the foundation for doing a wrong, such as the collection of an unearned salary. It will not issue when the petitioner has been guilty of laches and delay which may inure to his benefit and the detriment of the other party.
“A writ of certiorari may be granted by the supreme court and district courts when inferior courts, officers, boards or tribunals have exceeded their jurisdiction and there is no appeal, and no other plain, speedy, and adequate remedy.” Comp. Laws, § 8445. Now in the performance of his executive duties the Governor is not an inferior court, an inferior officer, board or tribunal. He is the head of the executive department and he is vested with the executive power of the state. Const. § II. His constitutional power as executive differs in *330uo way from that of the President or the Sovereign of Great Britain. The power includes appointments to office and removals from office. When the removal must be for cause and on notice it is for the executive, and not the courts, to determine the' sufficiency of. the cause, the weight of .the evidence, the notice, and the procedure. It is not for the courts to lay down hard and fast rules to govern the exercise of the executive power.
Of course to some extent this rule prevails when the executive undertakes to remove a sheriff or a city mayor. Such a removal is the exercise of a judicial power and an appeal lies to the courts. State ex rel. Shaw v. Frazier, 39 N. D. 430, 161 N. W. 519. But as Job said in his affliction: “The Lord giveth and the Lord taketh away.” So when the chief executive gives and then takes away an office, it is the exercise of an executive power and it is for the executive, and not for the courts, to determine the procedure. It is not for the courts to lay down hard and fast rules, or any rule, to govern the executive in the removal of his common and ordinary appointees.
Furthermore, if the order of removal was not void, if it were merely voidable, then the courts have no right to review it. If the order was .void it would not prevent Wehe from bringing an action against the state to recover his salary. lie had an adequate remedy. Hence the judgment of the district court should be reversed.